The opinion of the court was delivered by
Strong, J.
The plaintiff below brought suit to recover damages for a breach of a parol contract, by which the defendant engaged to employ him to cultivate a farm upon shares. The only questions raised in this court relate to the proper measure of damages. The plaintiff having, through the alleged default of the defendant, failed in obtaining the' employment, the learned judge of the Common Pleas instructed the jury, that his damages were to be measured by what he could have made on the farm, and that besides these, they might allow him damages for violation of faith. This instruction, it .is contended, was erroneous.
There are few subjects more difficult than the proper rule by which damages are.to be.estimated.. It is often said that in actions founded upon contracts, the rule is compensation. But this practically amounts to very little. What is compensation? In many contracts, the parties have themselves fixed the measure. In many others, the contract furnishes no standard, and it is impossible to prescribe any general rule,, which shall in all cases give to a plaintiff" a precise equivalent for what he would have enjoyed, if the contract had not been violated. Without attempting to deduce from adjudicated cases any rule of universal application, it may suffice, for the present, to refer to a few principles that seem to be supported by the better authorities. While it is well settled, that a jury are not at liberty to allow mere speculative damages, yet there are cases in which a plaintiff has been held entitled to what' he would have made had'the contract been fulfilled: I mean, to what he would have made immediately out of the contract.
The loss of such profits is not consequential, in the sense in which consequential damages are sometimes said to be too remote. They are in the immediate contemplation of the parties when the contract is made. • Thus, in' contracts for the sale and delivery of goods at a designated time or place, the damages are measured by the price of the goods :on the day named, or at the place specified, if there be a failure on the part of the vendor. This is, in effect, making him responsible for profits. This subject has received a very thorough discussion in New York, in Masterton v. The Mayor of Brooklyn, 7 Hill 62. That was a case in which the plaintiffs had agreed to furnish marble for the City Hall of Brooklyn, for which the defendants agreed to pay as the work progressed. After a portion of the marble had been delivered, the defendants refused to receive any more, and the plaintiffs brought covenant for a breach of the contract. They were allowed to recover the profits they would have made from the actual performance of the *11contract. The court, while denying the .right of the plaintiffs to remote and contingent damages, or to profits of collateral enterprises, in which they might have been induced to engage on the faith of the contract with the defendants, remarked that, “ profits or advantages, which are the direct and immediate fruits of the contract entered into between the parties, stand .upon a different footing. They are part an'd parcel of the contract itself, entering into and constituting a portion of its very elements; something stipulated for, the right to the enjoyment of which is just as clear and plain as to the enjoyment of any other stipulation.” This is also the doctrine of Fox v. Harding, 7 Cush. 516; Railroad Company v. Howard, 13 How. 307; Cook v. The Commissioners of Hamilton, 6 McLean C. C. Reps. 612; Richardson v. Mellish, 2 Bingh. 229. So also, it is held in this state, that in an action for a breach of a covenant, to sell land, a plaintiff is entitled to recover damages for the loss of his bargain, beyond the money paid with interest, unless the breach of the covenant has not been in consequence of the fraud or bad faith of the vendor: Bitner v. Brough, 1 Jones 127. Indeed, the principle does not appear to have been denied. The contest in the reported cases has been, whether the loss of the bargain is not a proper subject to enter into the estimate of damages, even where there was no fraud or breach of faith. In McClowry v. Croghan’s Administrator, 7 Casey 22, the measure of damages for the breach of a contract to lease, was declared to be the same as for a breach of a contract to sell; as indeed it must be, for a lease is but a partial sale, the rent being the consideration; We cannot say, therefore, that the jury were misled in this case by being told that the damages of the plaintiff would be measured by what he could haye made.on the farm. This was but another mode of saying, that he was entitled to the value of his bargain. The worth of that was what it would have yielded, deducting, of course, the value of the labour necessary to be bestowed.
But we think there was error in charging the jury that “ besides allowing these damages” (wha.t the plaintiff could have made on the farm), they might also allow damages.“for violation of faith.” This is something more than compensation. It is an allowance of vindictive damages,- which' is not permitted in actions for a breach of contract, with very rare exceptions, perhaps in none, except the single case of breach of.promise of marriage. The violation of most contracts involves a breach of faith. If a promissor must respond in damages for that as well as .for his violation of his promise, he must make duplicate satisfaction. The learned judge was led into the mistake by a dictum of Judge Rogers, in Holler v. Weiner, 3 Harris 242. In that case, there was no question raised respecting the constituents of the damages. The contest was in regard to the plaintiff’s right to recover any *12particular damage which, he had suffered. The doubt was whether there was any evidence of any damage. Judge Rogers, in delivering the opinion, after having shown what was the contract and how it had been violated, remarked, “ This is an obvious wrong, for which the plaintiff is entitled to damages, as well for the breach of the contract as for the violation of faith.” To hold that it was intended by this to warrant the recovery of damages for breach of faith, in addition to those which result from violation of the contract, would be a perversion of the meaning of the judge. His only purpose was to show that some damages were recoverable, and the ground was either breach of the contract, or its synonym — violation of faith. The case, therefore, does not sustain the instruction which was given to the jury in the present action.
The judgment is reversed, and a venire de novo awarded.